EXHIBIT 10.1
 
 
 
 
 
Convertible Note Agreement
 
Banjo & Matilda, Inc
 
Raymond Key
 
10 January 2014
 
Anzarut & Holm
Lawyers
 
Level 3
117 York Street
Sydney New South Wales 2000
Tel: (02) 9261 2702
Fax: (02) 9261 2558
Ref: JN
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
  Anzarut & Holm
 Lawyers       

 
Table of contents
 
Parties
 
       
1
Subscription
1
 
Subscription
1
 
Issue of Convertible Notes
1
 
Use of funds
1
 
Right to borrow, grant loan security and issue further securities
1
     
2
Calculation of interest
3
 
Interest
3
 
Time and manner of payment
4
     
3
Repayment
4
 
Obligations on Repayment Date
4
 
Obligations cease
4
     
4
Conversion
4
 
Conversion rights of Investor
4
 
Allotment, quotation and ranking of shares
5
 
4A Registration
6
     
5
Events of Default
7
 
Events of Default
7
 
Effect of event of Default
7
     
6
Register of Noteholders / Note Certificates
7
 
Register of Noteholders
7
 
Recognition of registered Investor
7
 
Issue and Replacement of Note Certificates
8
     
7
Assignment
8
 
Assignment by Investor
8
     
8
Disclaimers
9
 
Responsibility of Investor
8
 
Decision taking
9
     
9
Confidentiality
9
 
Disclosure
9
 
Survives termination
10
 
Trading Limitation
10
     
10
Notices
10
 
General
10
 
How to give a communication
10
 
Particulars for delivery of notices
11
 
Communications by post
11
 
Communications by fax
11
 
After hours communications
11
 
Process service
11

 
 
 

--------------------------------------------------------------------------------

 
 
  Anzarut & Holm
 Lawyers       

 
11
General
11
 
Arrangment
11  
Amendment
11
 
Waiver and exercise of rights
11
 
Rights cumulative
12
 
Consents
12
 
Governing law and jurisdiction
12
 
Liability
12
 
Counterparts
12
 
Time of the essence
12
 
Business Days
12
 
Costs and Expenses
13      
12
Definitions and Interpretation
13
 
Definitions
13
 
Construction
15
 
Subsisting Events of Default
16
 
Headings
16
 
Company’s liability
16
     
Execution and date
17
   
Schedule 1
18
    Schedule 2 19

 
 
 

--------------------------------------------------------------------------------

 
 
Convertible Note Agreement
  Anzarut & Holm
 Lawyers       

 
Parties
 
Banjo & Matilda, Inc. (Company)
 
Raymond Key (Investor)
 
Background
 
A  
The Company operates the Banjo & Matilda business.

 
B  
The Company wishes to raise funds by issuing Convertible Notes.

 
C  
The Investor has agreed to provide funds to the Company by subscribing for
Convertible Notes on the terms set out in this document.

 
Agreed terms
 
1  
Subscription

 
Subscription
 
1.1  
The Investor agrees to subscribe for 833,333 Convertible Notes on the
Subscription Date by:

 
(a)  
delivering to the Company an Application Form for such number of Convertible
Notes; and

 
(b)  
paying the Subscription Amount to the Company.

 
Issue of Convertible Notes
 
1.2  
Immediately upon receiving an Application Form and the Subscription Amount in
accordance with clause 1.1, the Company must:

 
(a)  
issue the Convertible Notes subscribed for to the Investor (one Convertible Note
being issued for each $0.30 of the Subscription Amount);

 
(b)  
deliver a duly executed Note Certificate for such number of Convertible Notes to
the Investor; and

 
(c)  
ensure that the Investor is registered as the holder of such number of
Convertible Notes in the Register of Noteholders.

 
Use of funds
 
1.3  
The Company must only use the Subscription Amount for the Approved Purpose.

 
Right to borrow; Security Interest
 
1.4  
The Company may without notice to or approval of the Investor from time to time
exercise any borrowing power provided that:

 
1.4.1  
The Company may not grant any loan that must be repaid earlier than the
Repayment Date or that must be repaid in priority to the Subscription Amount.

 
 
1

--------------------------------------------------------------------------------

 
 
Convertible Note Agreement
  Anzarut & Holm
 Lawyers       

 
As security for the repayment of all amounts due hereunder, including without
limitation, costs of collection, the Company hereby grants Investor a security
interest in all assets of the Company, referred to herein as the “Collateral.”
As used herein, Collateral shall include the following personal property of the
Company, whether presently owned or existing or hereafter acquired or coming
into existence, wherever situated, and all additions and accessions thereto and
all substitutions and replacements thereof, and all proceeds, products and
accounts thereof, including, without limitation, all proceeds from the sale or
transfer of the Collateral and of insurance covering the same and of any tort
claims in connection therewith:


(i) All goods, including, without limitation, (A) all machinery, equipment,
computers, motor vehicles, trucks, appliances, furniture, special and general
tools, fixtures and other equipment of every kind and nature and wherever
situated, together with all documents of title and documents representing the
same, all additions and accessions thereto, replacements therefor, all parts
therefor, and all substitutes for any of the foregoing and all other items used
and useful in connection with any Company’s businesses and all improvements
thereto; and (B) all inventory;


(ii) All contract rights and other general intangibles, including, without
limitation, all partnership interests, membership interests, stock or other
securities, licenses, distribution and other agreements, computer software
(whether “off-the-shelf,” licensed from any third party or developed by the
Company), computer software development rights, leases, franchises, customer
lists, grants and rights, goodwill, Intellectual Property and income tax
refunds;
 
(iii) All accounts, together with all instruments, all documents of title
representing any of the foregoing, all rights in any merchandising, goods,
equipment, motor vehicles which any of the same may represent, and all right,
title, security and guaranties with respect to each account, including any right
of stoppage in transit;


(iv) All documents, letter-of-credit rights, instruments and chattel paper;


(v) All commercial tort claims;


(vi) All deposit accounts and all cash (whether or not deposited in such deposit
accounts);


(vii) All investment property;


(viii) All supporting obligations;


(ix) All files, records, books of account, business papers, and computer
programs; and


(x) the products and proceeds of all of the foregoing Collateral set forth in
clauses (i)-(ix) above.


 
2

--------------------------------------------------------------------------------

 
 
Convertible Note Agreement
  Anzarut & Holm
 Lawyers       

 
Notwithstanding the foregoing, nothing herein shall be deemed to constitute an
assignment of any asset which, in the event of an assignment, becomes void by
operation of applicable law or the assignment of which is otherwise prohibited
by applicable law (in each case to the extent that such applicable law is not
overridden by Sections 9-406, 9-407 and/or 9-408 of the UCC or other similar
applicable law); provided, however, that to the extent permitted by applicable
law, this Agreement shall create a valid security interest in such asset and, to
the extent permitted by applicable law, this Agreement shall create a valid
security interest in the proceeds of such asset.


(b) “Intellectual Property” means the collective reference to all rights,
priorities and privileges relating to intellectual property, whether arising
under United States, multinational or foreign laws or otherwise, including,
without limitation, (i) all copyrights arising under the laws of the United
States, any other country or any political subdivision thereof, whether
registered or unregistered and whether published or unpublished, all
registrations and recordings thereof, and all applications in connection
therewith, including, without limitation, all registrations, recordings and
applications in the United States Copyright Office, (ii) all letters patent of
the United States, any other country or any political subdivision thereof, all
reissues and extensions thereof, and all applications for letters patent of the
United States or any other country and all divisions, continuations and
continuations-in-part thereof, (iii) all trademarks, trade names, corporate
names, company names, business names, fictitious business names, trade dress,
service marks, logos, domain names and other source or business identifiers, and
all goodwill associated therewith, now existing or hereafter adopted or
acquired, all registrations and recordings thereof, and all applications in
connection therewith, whether in the United States Patent and Trademark Office
or in any similar office or agency of the United States, any State thereof or
any other country or any political subdivision thereof, or otherwise, and all
common law rights related thereto, (iv) all trade secrets arising under the laws
of the United States, any other country or any political subdivision thereof,
(v) all rights to obtain any reissues, renewals or extensions of the foregoing,
(vi) all licenses for any of the foregoing, and (vii) all causes of action for
infringement of the foregoing.
 
1.4.2  
The Investor has the right of last refusal to match any loan finance offered by
a third party to the Company to fund the Company’s future working capital
requirements. If the Investor wishes to provide the loan finance, it must notify
the Company in writing within 7 days of first being notified of the third party
offer to provide loan finance.

 
2  
Calculation of interest

 
Interest
 
2.1  
Interest must be paid by the Company from the date of issue of each Convertible
Note until (and including) the following times:

 
(a)  
Where the Convertible Note is not converted, the date on which it is repaid in
full.

 
(b)  
Where the Convertible Note is converted, the Conversion Date.

 
Subject to clause 2.2, the amount of interest payable on a Convertible Note in
any period under this document will accrue daily and will be calculated at the
Interest Rate on the Subscription Amount of the Convertible Note for the number
of days in that period.
 
 
3

--------------------------------------------------------------------------------

 
 
Convertible Note Agreement
  Anzarut & Holm
 Lawyers       

 
Time and manner of payment
 
2.2  
Interest must be paid on or by the Repayment Date.

 
2.3  
All accrued interest must be paid upon the conversion or repayment of a
Convertible Note.

 
3  
Repayment

 
Obligations on Repayment Date
 
3.1  
On the Repayment Date the Company must pay to the Investor the Subscription
Amount and all accrued interest on each Convertible Note then held by it, being
all Convertible Notes which have not previously been converted.

 
Obligations cease
 
3.2  
Upon the payment of all amounts owing to the Investor the obligations of the
Company in respect of the Convertible Notes shall be extinguished.

 
4  
Conversion

 
Conversion rights of Investor
 
4.1  
An Investor may convert all or any of its Convertible Notes into Ordinary Shares
at any time as at a date prior to the Repayment Date by giving a Conversion
Notice to the Company. A Conversion Notice may not be given when the date of the
conversion could be after the Repayment Date.

 
4.2  
A Conversion Notice requires the Company to convert the number of Convertible
Notes specified in the notice as at a date not later than 30 days after the date
of receipt by the Company of the Conversion Notice.

 
4.3  
Subject to clause 4.4, on a conversion the following numbers of Ordinary Shares
will be issued:

 
4.3.1  
100 Ordinary Shares will be issued for every 100 Notes converted.

 
4.3.2  
1 Ordinary Shares will be issued for every $0.30 of interest accrued but unpaid
on the Convertible Notes the subject of the Conversion Notice, extinguishing the
liability of the Company to pay such interest.

 
4.3.3  
If the 30 day VWAP immediately prior to the Investor providing a Conversion
Notice is less than $0.60, then the Investor shall be entitled to an additional
1 Share for every 2 Notes Converted.

 
4.4  
In calculating the entitlement of an Investor to Ordinary Shares on a conversion
of its Notes arising from interest accrued but unpaid on the Convertible Notes,
an entitlement to a fraction of an Ordinary Share must be disregarded.

 
 
4

--------------------------------------------------------------------------------

 
 
Convertible Note Agreement
  Anzarut & Holm
 Lawyers       

 
4.5  
A Conversion Notice must specify the number of Convertible Notes to be converted
and must be accompanied by Note Certificates for not less than the number of
Convertible Notes to be converted.

 
4.6  
Where a Conversion Notice is not accompanied by Note Certificates for not less
than the number of Convertible Notes to be converted because it is lost or
destroyed, if the Company would be obliged to issue a replacement Note
Certificate in accordance with this document within 3 months of the date of
receipt of the Conversion Notice, the Conversion Notice will be deemed to have
been properly given on the date that it is received by the Company in accordance
with this document.

 
4.7  
A Conversion Notice must specify not less than 1000 Convertible Notes for
conversion and the number of Convertible Notes specified for conversion must, if
possible be a multiple of 100.

 
4.8  
A Conversion Notice may not be revoked once issued.

 
Allotment, quotation and ranking of shares
 
4.9  
Each Ordinary Share issued upon conversion of a Convertible Note will have all
of the following features:

 
4.9.1  
Be allotted within 15 business days after the Conversion Date.

 
4.9.2  
Be fully paid up.

 
4.9.3  
Rank pari passu with the existing Ordinary Shares.

 
4.10  
Where an Investor gives a Conversion Notice on or before an entitlement date
(including a Bonus Entitlement Date) for any dividend payment or other
entitlement in respect of Ordinary Shares, the Ordinary Shares issued on
conversion will participate in the dividend or any such entitlement.

 
4.11  
Promptly after each allotment the Company will issue a share certificate to the
Investor in the same manner as notices are to be given to it, unless the Company
is participating in a share transfer scheme under which the ownership of shares
is recorded without certificates, in which case, at the request of an Investor,
the Company may not issue a certificate for the Ordinary Shares allotted to that
member.

 
4.12  
If the Company shall, at any time or from time to time while this Note is
outstanding, pay a dividend or make a distribution on its Common Stock in shares
of Common Stock, subdivide its outstanding shares of Common Stock into a greater
number of shares or combine its outstanding shares of Common Stock into a
smaller number of shares or issue by reclassification of its outstanding shares
of Common Stock any shares of its capital stock (including any such
reclassification in connection with a consolidation or merger in which the
Company is the continuing corporation), then the number of shares issuable upon
conversion of this Note and the Conversion Price (initially $0.30 per share) in
effect immediately prior to the date upon which such change shall become
effective, shall be adjusted by the Company so that the Investor thereafter
converting all or any portion of this Note shall be entitled to receive the
number of shares of Common Stock or other capital stock which the Investor would
have received if the portion of the Note or interest thereon to so be converted
had been converted immediately prior to such event. Such adjustments shall be
made successively whenever any event listed above shall occur.

 
 
5

--------------------------------------------------------------------------------

 
 
Convertible Note Agreement
  Anzarut & Holm
 Lawyers       

 
1
If any capital reorganization or reclassification of the capital stock of the
Company, consolidation or merger of the Company with another corporation in
which the Company is not the survivor, or sale, transfer or other disposition of
all or substantially all of the Company’s assets to another corporation shall be
effected, then, as a condition of such reorganization, reclassification,
consolidation, merger, sale, transfer or other disposition, lawful and adequate
provision shall be made whereby the Investor shall thereafter have the right to
receive upon the basis and upon the terms and conditions herein specified and in
lieu of the number of common shares immediately theretofore issuable upon
conversion of this Note, such shares of stock, securities or assets as would
have been issuable or payable with respect to or in exchange for a number of
common shares equal to the number of common shares immediately theretofore
issuable upon conversion of this Note, had such reorganization,
reclassification, consolidation, merger, sale, transfer or other disposition not
taken place, and in any such case appropriate provision shall be made with
respect to the rights and interests of the Investor to the end that the
provisions hereof (including, without limitation, provision for adjustment of
the price and rate at which the principal amount hereof and interest accrued
hereon may be converted into common stock) shall thereafter be applicable, as
nearly equivalent as may be practicable in relation to any shares of stock,
securities or assets thereafter deliverable upon the exercise hereof. The
Company shall not effect any such consolidation, merger, sale, transfer or other
disposition unless prior to or simultaneously with the consummation thereof the
successor corporation (if other than the Company) resulting from such
consolidation or merger, or the corporation purchasing or otherwise acquiring
such assets or other appropriate corporation or entity shall assume the
obligation to deliver to the Investor, at the last address of the Investor
appearing on the books of the Company, such shares of stock, securities or
assets as, in accordance with the foregoing provisions, the Investor may be
entitled to receive, and the other obligations under this Note. The provisions
of this paragraph shall similarly apply to successive reorganizations,
reclassifications, consolidations, mergers, sales, transfers or other
dispositions.
 
In addition to adjusting the rate of conversion or the securities issuable
hereunder in accordance with this section, upon the occurrence of any such
event, the $0.60 set forth in Scetion 4.3.3 shall be adjusted accordingly.

 
4A
Registration

 
 
The Company shall prepare and no later than ninety (90) days from the date
hereof file with the Securities and Exchange Commission a registration statement
(the “Registration Statement”) on such form as is appropriate for such
registration) covering the resale of the shares of common stock issuable upon
conversion of the Notes. The Company and the Investor shall enter into customary
indemnification agreements with respect to such filing and the Investor shall
timely provide the Company with such information regarding the Investor and the
plan of distribution as is required to be set forth in the Registration
Statement.

 
 
6

--------------------------------------------------------------------------------

 
 
Convertible Note Agreement
  Anzarut & Holm
 Lawyers       

 
5  
Events of Default

 
Events of Default
 
5.1  
Each of the following is an Event of Default (whether or not caused by anything
outside the control of any party):

 
(a)  
non-payment: the Company does not pay on the due date any money due for payment
by it under this document;

 
(b)  
Insolvency Event: an Insolvency Event occurs in relation to the Company;

 
(c)  
default under document: a default or event occurs which is, is deemed to be or
is defined to be, a default or an event of default by or in relation to the
Company under this document;

 
(d)  
cessation of business: the Company ceases or threatens to cease to carry on its
business or a substantial part of its business.

 
Effect of event of Default
 
5.2  
Without limiting any other rights set out in this document, on the occurrence of
an Event of Default the Investor may at any time by notice to the Company
require that the Company redeem all of the Convertible Notes then on issue and
pay to the Investor the Subscription Amount and all accrued interest on each
Note then held by it.

 
6  
Register of Noteholders / Note Certificates

 
Register of Noteholders
 
6.1  
The Company must establish and maintain a Register of Noteholders at its
registered office or at such other place as the Company may determine.

 
6.2  
Recorded in the Register of Noteholders must be the names and addresses of each
Investor, the number of Convertible Notes held by it and the date of issue of
the Convertible Notes to it or transfer of the Convertible Notes to or from it.

 
6.3  
An Investor must promptly notify the Company of any change of its name or
registered address accompanied, in the case of change of name, by such evidence
as the Company may reasonably require. The Register of Noteholders must be
altered accordingly.

 
6.4  
Notes will be transferred by the Company between Registers of Noteholders
without charge on the written request of the Investor subject to the payment by
the Investor of any stamp duty involved.

 
6.5  
Each Register of Noteholders will be open during normal business hours for
inspection by the Investors.

 
Recognition of registered Investor
 
6.6  
The Company will only recognise an Investor as the owner of a Convertible Note
referred to in the Note Certificate and is not bound to take notice or see to
the execution of any trust whether express implied or constructive to which any
Convertible Note may be subject.

 
 
7

--------------------------------------------------------------------------------

 
 
Convertible Note Agreement
  Anzarut & Holm
 Lawyers       

 
6.7  
The payment to the registered holder of the interest payable on a Convertible
Note and of any other moneys payable upon the Convertible Note shall be a good
discharge for the Company notwithstanding any notice it may have whether express
or otherwise of the right title or interest of any other person to or in the
Convertible Notes or such moneys.

 
6.8  
If several persons are entered in the Register of Noteholders as the joint
holders of any Convertible Notes then the payment to any one of such persons of
any amount from time to time payable in respect of such Convertible Notes will
be an effective discharge to the Company for the moneys so paid.

 
Issue and Replacement of Note Certificates
 
6.9  
The Company must issue to each holder of Convertible Notes one or more Note
Certificates in respect of its Notes within 10 business days from the date when
the Subscription Amount represented by the Convertible Notes is subscribed.

 
6.10  
A Note Certificate must be executed by the Company, its attorney or such other
person authorised by the directors. Such execution may be a facsimile applied by
mechanical means. Certificates may be pre-printed or photocopied.

 
6.11  
If any Note Certificate becomes worn out or defaced then upon its production to
the Company it may cancel the same and issue a new Note Certificate in lieu
thereof.

 
6.12  
If any Note Certificate is lost or destroyed then upon proof thereof to the
satisfaction of the Company and upon such indemnity and/or advertisement (if
any) as the Company may require being given or published, a new Note Certificate
in lieu thereof shall be given to the Investor. An entry as to the issue of such
new Certificate and indemnity (if any) must be made in the Register of
Noteholders. The cost of any advertisement and indemnity must be paid by the
Investor.

 
6.13  
Any Note Certificate that is returned to the Company in connection with the
conversion or transfer of any Notes must be cancelled by the Company when the
conversion or transfer is recorded in the Register of Noteholders.

 
6.14  
Where the number of Notes in any Note Certificate that is cancelled in
connection with the conversion or transfer of any Notes exceeds the number of
Notes to be converted or transferred, the Company must issue to the holder of
the excess Notes 1 or more Note Certificates in respect of the excess Notes
within 10 business days from the date when the conversion or transfer is
recorded in the Register of Noteholders.

 
7  
Assignment

 
Assignment by Investor
 
7.1  
The Investor may assign any of its rights or novate, sub-participate, sell-down
or transfer by whatever form or otherwise deal with any or all of its rights and
obligations under this document without the consent of, or notice to, the
Company.

 
 
8

--------------------------------------------------------------------------------

 
 
Convertible Note Agreement
  Anzarut & Holm
 Lawyers       

 
8  
Disclaimers

 
Responsibility of Investor
 
8.1  
This issue of the Convertible Notes has been made to an independently advised
Investor which in subscribing for the Convertible Notes thereby acknowledges
that it has formed its own view as to the businesses, affairs and prospects of
the Company based on such information and documents as it considers appropriate
and is responsible for its decision to subscribe for the Convertible Notes.

 
Decision taking
 
8.2  
The Investor must independently and without reliance on any other party and
based on such information and documents as it considers appropriate continue to
make its own analysis and decisions in taking or not taking any action under
this document.

 
8.3  
The Investor warrants to the Company that it is either a sophisticated investor
as referred to in section 708(8) of the Corporations Act 2001 or, if not, that
the offer to it to subscribe in the Convertible Notes is a personal offer to
which section 708(1) and (2) of the Corporations Act 2001 apply. The Investor
acknowledges and agrees that no prospectus or other disclosure document as
referred to in the Corporations Act 2001 is being issued to it or is required as
a part of its investment in the Convertible Notes.

 
9  
Confidentiality

 
Provide information
 
9.1  
The Company must give the Investor sufficient management and financial
information and reports to allow the Investor to monitor the efficient conduct
of the Company’s business.

 
Disclosure
 
9.2  
The Investor may disclose to any person any information or document relating to
the Company:

 
(a)  
where permitted in this document;

 
(a)  
to another party to this document;

 
(b)  
to a potential transferee, assignee, participant or sub-participant of the
Investor’s interests under this document or to any other person who is
considering entering into contractual relations with it in connection with this
document;

 
(c)  
to the Investor’s related bodies corporate and shareholders, or to any employee,
banker, lawyer, auditor or other consultant of the Investor, its related bodies
corporate or its shareholders;

 
(d)  
if required by law or by any governmental agency or stock exchange;

 
(e)  
in connection with any legal proceedings relating to this document or a document
delivered under or in relation to this document;

 
(f)  
if the information or document is in the public domain; or

 
(g)  
with the consent of the Company (which must not be unreasonably withheld or
delayed).

 
 
9

--------------------------------------------------------------------------------

 
 
Convertible Note Agreement
  Anzarut & Holm
 Lawyers       

 
Survives termination
 
9.3  
This clause 9 survives the termination of this document.

 
Trading Limitation
 
9.4  
Investor acknowledges that as a condition to the delivery by the Company to
Investor of non-public information regarding the Company and its business
affairs the Investor will be required to agree not to buy or sell securities of
the Company in the public markets and not to recommend to others that they buy
or sell securities of the Company. Should the Company and the Investor into an
appropriate “no trade” agreement, the Investor shall not be permitted to
disclose any information regarding the Company and its business affairs to third
parties unless they enter into similar “no trade” agreements.

 
10  
Notices

 
General
 
10.1  
A notice, demand, certification, process or other communication relating to this
document must be in writing in English and may be given by an agent of the
sender.

 
How to give a communication
 
10.2  
In addition to any other lawful means, a communication may be given by being:

 
(a)  
personally delivered;

 
(b)  
left at the party’s current address for notices;

 
(c)  
sent to the party’s current address for notices by pre-paid ordinary mail or, if
the address is outside Australia, by pre-paid airmail; or

 
(d)  
sent by fax to the party’s current fax number for notices.

 
Particulars for delivery of notices
 
10.3  
The particulars for delivery of notices are initially:

 
Company:
Banjo & Matilda, Inc.
Address:
76 William St Paddington NSW 2021
Fax:
+61 (0) 2 80111213
Attention:
Ben Macpherson
Investor:
Raymond Key
Address:
396 Ladies Mile, Lake Hayes, Queenstown, New Zealand
Email:
raymondjkey@yahoo.co.uk
Attention:
Raymond Key

 
 
10

--------------------------------------------------------------------------------

 
 
Convertible Note Agreement
  Anzarut & Holm
 Lawyers       

 
Each party may change its particulars for delivery of notices by notice to each
other party.
 
Communications by post
 
10.4  
Subject to clause 10.6, a communication is given if posted:

 
(a)  
within Australia to an Australian address, three Business Days after posting; or

 
(b)  
in any other case, ten Business Days after posting.

 
Communications by fax
 
10.5  
Subject to clause 10.7, a communication is given if sent by fax, when the
sender’s fax machine produces a report that the fax was sent in full to the
addressee. That report is conclusive evidence that the addressee received the
fax in full at the time indicated on that report.

 
After hours communications
 
10.6  
If a communication is given:

 
(a)  
after 5.00 pm in the place of receipt; or

 
(b)  
on a day which is a Saturday, Sunday or bank or public holiday in the place of
receipt,

 
it is taken as having been given at 9.00 am on the next day which is not a
Saturday, Sunday or bank or public holiday in that place.
 
Process service
 
10.7  
Any process or other document relating to litigation, administrative or arbitral
proceedings relating to this document may be served by any method contemplated
by this clause 10.7 or in accordance with any applicable law.

 
11  
General

 
Arrangement
 
11.1  
The Company will issue the Investor 62,500 within 30 days of signing this
Agreement.

 
Amendment
 
11.2  
This document may only be varied or replaced by a document executed by the
parties.

 
Waiver and exercise of rights
 
11.3  
A right in favour of the Investor under this document, a breach of an obligation
of the Company under this document or an Event of Default can only be waived by
an instrument signed by the Investor. No other act, omission or delay of the
Investor constitutes a waiver binding, or estoppel against, the Investor.

 
 
11

--------------------------------------------------------------------------------

 
 
Convertible Note Agreement
  Anzarut & Holm
 Lawyers       

 
11.4  
A single or partial exercise or waiver by a party of a right relating to this
document does not prevent any other exercise of that right or the exercise of
any other right.

 
11.5  
A party is not liable for any loss, cost or expense of any other party caused or
contributed to by the waiver, exercise, attempted exercise, failure to exercise
or delay in the exercise of a right.

 
Rights cumulative
 
11.6  
Except as expressly stated otherwise in this document, the rights of a party
under this document are cumulative and are in addition to any other rights of
that party.

 
Consents
 
11.7  
Except as expressly stated otherwise in this document, the Investor may
conditionally or unconditionally give or withhold any consent to be given under
this document and is not obliged to give its reasons for doing so.

 
Governing law and jurisdiction
 
11.8  
This document is governed by and is to be construed in accordance with the laws
applicable in New South Wales.

 
11.9  
Each party irrevocably and unconditionally submits to the non-exclusive
jurisdiction of the courts exercising jurisdiction in New South Wales and any
courts which have jurisdiction to hear appeals from any of those courts and
waives any right to object to any proceedings being brought in those courts.

 
Liability
 
11.10  
An obligation of two or more persons binds them separately and together.

 
Counterparts
 
11.11  
This document may consist of a number of counterparts and, if so, the
counterparts taken together constitute one document.

 
Time of the essence
 
11.12  
Time is of the essence as regards any obligations of the Company or any date or
period determined under this document.

 
11.13  
If any date or period is altered by agreement between the parties, time is of
the essence as regards such altered date or period.

 
Business Days
 
11.14  
If the day on or by which anything, other than making a payment, must be done by
the Company under this document is not a Business Day, that thing must be done
on or by the preceding Business Day.

 
11.15  
If a payment would otherwise be due on a day which is not a Business Day it will
be due on the immediately following Business Day.

 
11.16  
If anything, including making a payment, is to be done by the Company or the
Guarantor on or by a particular day and it is done:

 
 
12

--------------------------------------------------------------------------------

 
 
Convertible Note Agreement
  Anzarut & Holm
 Lawyers       

 
(a)  
after the time by which this document states it must be done or, if this
document does not state a time, after 4.00 pm in the place where it is to be
done; or

 
(b)  
on a day which is not a Business Day,

 
it will be deemed to have been done at 9.00 am on the next Business Day.
 
Costs and Expenses
 
The Company agrees to pay all reasonable out-of-pocket fees, costs and expenses
incurred in connection with any filing required hereunder, including without
limitation, any financing statements pursuant to the UCC, continuation
statements, partial releases and/or termination statements related thereto. The
Company will also, upon demand, pay to the Investor the amount of any and all
reasonable expenses, including the reasonable fees and expenses of its counsel
and agents, incurred in connection with the creation, perfection, protection,
satisfaction, foreclosure, collection or enforcement of the security interest
granted hereby and the exercise or enforcement of any of the rights of the
Investor under this Note. Until so paid, any fees payable hereunder shall be
added to the principal amount of the Note and shall bear interest at the
Interest Rate.
 
12  
Definitions and Interpretation

 
Definitions
 
12.1  
In this document:

 
Application Form means an application for Convertible Notes substantially in the
form set out in Schedule 1.
 
Approved Purpose means funding the expansion of the Business including working
capital to fund the cost of meeting wholesale sales orders and related product
production costs and such other purpose as may be approved by the board of
directors of the Company from time to time.
 
Business means the business conducted by the Company
 
Business Day means a day which is not a Saturday, Sunday or bank or public
holiday in Sydney.
 
Conversion Date means, in respect of a Convertible Note which has been or is to
be converted, the date on which the Conversion Notice is given to the Company.
 
Convertible Note means a convertible note issued by the Company on the terms set
out in this document.
 
Conversion Notice means a notice given by an Investor substantially in the form
set out in Schedule2.
 
Event of Default means any event or circumstance described in clause 6.
 
Guaranteed Money means all money which now or in the future is owing (actually
or contingently) by the Company to the Investor under or in relation to this
document;
 
Insolvency means:
 
(a)  
in relation to a corporation, its winding up or dissolution or its
administration, provisional liquidation or any administration having a similar
effect;

 
 
13

--------------------------------------------------------------------------------

 
 
Convertible Note Agreement
  Anzarut & Holm
 Lawyers       

 
(b)  
in relation to an individual, his or her bankruptcy; and

 
(c)  
in relation to a person, any arrangement (including a scheme of arrangement or
deed of company arrangement), composition or compromise with, or assignment for
the benefit of, all or any class of that person’s creditors or members or a
moratorium involving any of them.

 
 Insolvency Event means any of the following:
 
(a)  
a person is or states that the person is unable to pay from the person’s own
money all the person’s debts as and when they become due and payable;

 
(b)  
a person is taken or must be presumed to be insolvent or unable to pay the
person’s debts under any applicable legislation;

 
(c)  
an application or order is made for the winding up or dissolution or a
resolution is passed or any steps are taken to pass a resolution for the winding
up or dissolution of a corporation;

 
(d)  
an administrator, provisional liquidator, liquidator or person having a similar
or analogous function under the laws of any relevant jurisdiction is appointed
in respect of a corporation or any action is taken to appoint any such person
and the action is not stayed, withdrawn or dismissed within seven days;

 
(e)  
a controller is appointed in respect of any property of a corporation;

 
(f)  
a corporation is deregistered under the Corporations Act 2001 or notice of its
proposed deregistration is given to the corporation;

 
(g)  
a distress, attachment or execution is levied or becomes enforceable against any
property of a person;

 
(h)  
a person enters into or takes any action to enter into an arrangement (including
a scheme of arrangement or deed of company arrangement), composition or
compromise with, or assignment for the benefit of, all or any class of the
person’s creditors or members or a moratorium involving any of them;

 
(i)  
a petition for the making of a sequestration order against the estate of a
person is presented and the petition is not stayed, withdrawn or dismissed
within seven days or a person presents a petition against himself or herself;

 
(j)  
a person presents a declaration of intention under section 54A of the Bankruptcy
Act 1966; or

 
(k)  
anything analogous to or of a similar effect to anything described above under
the law of any relevant jurisdiction occurs in respect of a person.

 
Interest Rate means 9% per annum or 0.0247% per day
 
Note Certificate means a certificate issued to an Investor in respect of all or
any of the Notes held by it for the time being.
 
Receiver means a receiver or receiver and manager appointed by the Investor
under this document and any person who derives a right directly or indirectly
from such a receiver or receiver and manager.
 
Register of Noteholders means the register kept in accordance with this
document.
 
Repayment Date means the date that is 12 months or 365 days, whichever the
earlier, after the Subscription Date.
 
 
14

--------------------------------------------------------------------------------

 
  
Convertible Note Agreement
  Anzarut & Holm
 Lawyers       

 
Subscription Amount means the amount that the Investor agrees is to be advanced
by the Investor under the Convertible Notes subscribed for under clause 1.1 and
1.2.
 
Subscription Date means the date that the Investor subscribes for the
Convertible Notes, which must not be more than two Business Days after the date
of this document.
 
Construction
 
12.2  
Unless expressed to the contrary, in this document:

 
(a)  
words in the singular include the plural and vice versa;

 
(b)  
any gender includes the other genders;

 
(c)  
if a word or phrase is defined its other grammatical forms have corresponding
meanings;

 
(d)  
“includes” means includes without limitation;

 
(e)  
no rule of construction will apply to a clause to the disadvantage of a party
merely because that party drafted, put forward or would benefit from any term;

 
(f)  
a reference to:

 
(i)  
a person includes a partnership, joint venture, unincorporated association,
corporation and a governmental agency;

 
(ii)  
a person includes the person’s legal personal representatives, successors,
assigns and persons substituted by novation;

 
(iii)  
any legislation includes subordinate legislation under it and includes that
legislation and subordinate legislation as modified or replaced;

 
(iv)  
an obligation includes a warranty or representation and a reference to a failure
to comply with an obligation includes a breach of warranty or representation;

 
(v)  
Ya right includes a benefit, remedy, discretion or power;

 
(vi)  
time is to local time in Sydney;

 
(vii)  
“$” or “dollars” is a reference to Australian currency;

 
(viii)  
this or any other document includes the document as novated, varied or replaced
and despite any change in the identity of the parties;

 
(ix)  
writing includes any mode of representing or reproducing words in tangible and
permanently visible form, and includes fax transmissions;

 
(x)  
this document includes all schedules and annexures to it; and

 
(xi)  
a clause, schedule or annexure is a reference to a clause, schedule or annexure,
as the case may be, of this document;

 
(g)  
if the date on or by which any act must be done under this document is not a
Business Day, the act must be done on or by the next Business Day; and

 
(h)  
where time is to be calculated by reference to a day or event, that day or the
day of that event is excluded.

 
 
15

--------------------------------------------------------------------------------

 
 
Convertible Note Agreement
  Anzarut & Holm
 Lawyers       

 
Subsisting Events of Default
 
12.3  
An Event of Default subsists if it has occurred and has not been waived by the
Investor in accordance with this document.

 
Headings
 
12.4  
Headings do not affect the interpretation of this document.

 
Company’s liability
 
12.5  
Company’s liability

 
(i)  
A reference in this document to:

 
(i)  
the Company’s property or business includes property owned and the business
carried on by the Company and any property owned and any business carried on by
the Company in the Company’s own right.

 
 
16

--------------------------------------------------------------------------------

 
 
Convertible Note Agreement
  Anzarut & Holm
 Lawyers       

 
Execution and date
 
Executed as an agreement
 

Executed by Banjo & Matilda, Inc. )         )      
/s/ Brendan Macpherson
   
/s/ Belinda Storelli
 
Brendan Macpherson
   
Belinda Storelli
 

 

Executed by Raymond Key )   Raymond Key  
 
)  
Raymond Key
 
 
   
12 January 2014
 

 
 
17

--------------------------------------------------------------------------------

 
 
Convertible Note Agreement
  Anzarut & Holm
 Lawyers       

 
Schedule 1
 
Application Form
 
To:
Banjo & Matilda, Inc of 76 William St Paddington NSW 2021 (Company)

 
Application for convertible notes
 
The undersigned applies for convertible notes (Convertible Notes) which are
constituted by and issued pursuant to the Convertible Note Agreement
(Convertible Note Agreement) dated 10 January 2014 made between the Company,
Raymond Key and others.
 
Number of Convertible Notes:
833,333
Subscription Amount (Note):
$250,000 (AUD)

 
 
 
 

Name: Raymond Key                 Address: 396 Ladies Mile, Lake Hayes,
Queenstown, New Zealand                 State:   Postcode:             Tax File
Number: If applicable. Not mandatory.                 Telephone: ( 64)274423601
  Email: raymondjkey@yahoo.co.uk          

 
Signed by
 
Raymond Key.
 
Note: A term defined in the Convertible Note Agreement has the same meaning when
used in this document.
 
 
18

--------------------------------------------------------------------------------

 
 
Convertible Note Agreement
  Anzarut & Holm
 Lawyers       

 
Schedule 2
 
Conversion Notice
 
Banjo & Matilda, Inc
 
 (Company)
 
Convertible Notes
 
Conversion notice
 
To:
The Directors
 
Banjo& Matilda, Inc.

 
We ______________________________________________ of
___________________________________  being registered as the holder of the
following convertible notes give notice that we wish to
convert________convertible notes in accordance with the terms of their issue,
such conversion to be effected not later than [period] after the date of receipt
by the Company of this notice.
 
Attached are Convertible Note Certificates representing________of these
convertible notes.
 
Dated:
 
Signed by and on behalf of Raymond Key by
its authorised representative in the presence
of:
 

      Signature of representative                 Signature of witness   Office
held (Solicitor, Director, Secretary)             Name of witness (print)   
Name of representative (print)       Note:          

 
·  
To be effective a Conversion Notice must be given before the Repayment Date.

 
 
19

--------------------------------------------------------------------------------